Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made effective as of October 1, 2015
(the “Effective Date”), by and between John Golliher (“Consultant”) and Sally
Beauty Holdings, Inc., a Delaware corporation (“SBH”) (collectively, the
“Parties”).  Consultant and SBH agree as follows:

 

1.                                      Services.

 

i.                                          Consultant will provide professional
services and advice, and work on assorted projects and other tasks as shall be
directed by SBH, including but expressly not limited to:  (a) executive coaching
for the President of Beauty Systems Group LLC (“BSG”) and the Managing Director
of Sally Salon Services Limited; (b) proposed and potential acquisitions by BSG;
and (c) additional assignments requested by SBH and accepted by Consultant
(collectively, the “Services”).  Services can also consist of, but not be
limited to, consulting on, and the recollection of facts and opinions related to
services Golliher performed as an employee and/or officer of SBH or an SBH
Affiliate(1), review of recollection on related matters, and consulting,
testifying, etc. on present and future matters in dispute or litigation.  In
matters involving the recollection of past events, Consultant shall make every
good faith effort to be factual and accurate, and in all circumstances
Consultant must remain truthful.  Although it is the intention that most of the
Services shall involve the preceding areas, there may be occasions where SBH
shall require Consultant to engage in other, related tasks, and Consultant
similarly agrees to engage in these tasks.

 

ii.                                       Consultant understands and
acknowledges that the needs of the business related to the provision of Services
(including timing and duration) can be erratic and unpredictable.  Consultant
shall remain available to provide such Services as may be required by SBH and it
is incumbent upon Consultant to be prepared to provide Services as SBH will deem
necessary, in its sole discretion.  The prior sentence notwithstanding, SBH
shall reasonably attempt to accommodate any scheduling conflict Consultant may
have, however, only to an extent that SBH deems reasonably possible, in its sole
discretion.  Except in extraordinary SBH circumstances, Consultant shall be
provided at least three days’ notice of any direction to appear.  All Services
shall be performed solely by Consultant himself.

 

iii.                                    SBH and Consultant agree and expect that
the total hours worked by Consultant pursuant to this Paragraph 1 shall be more
than 20% of the average level of services performed by him as an employee of SBH
or any SBH Affiliate over the 36-month period immediately preceding the
Effective Date, and therefore Consultant shall not be considered to have
separated from service with SBH for purposes of Section 409A of the Internal
Revenue Code of 1986, in accordance with Treas. Reg. §1.409A-l(h)(1)(ii).

 

--------------------------------------------------------------------------------

(1)  “SBH Affiliate” for purposes of this agreement shall mean any division,
affiliate, subsidiary or other entity which has Sally Beauty Holdings, Inc. (or
its predecessor or successor) as the ultimate parent company.  The list of SBH
Affiliates currently includes, but is not limited to:   Sally Beauty Supply LLC,
Beauty Systems Group LLC, Armstrong-McCall L.P. and Loxa Beauty LLC.

 

1

--------------------------------------------------------------------------------


 

2.                                      Term of Agreement.  The Term of this
Agreement, and the time period during which Consultant will provide the
Services, is defined as October 1, 2015 to September 30, 2017 (the “Term”).

 

3.                                      Fees, Billing. In consideration of the
Services provided by Consultant, during the Term, SBH shall pay Consultant for
Services at the rate of Twenty Thousand Eight Hundred Thirty-Three Dollars and
Thirty-Three Cents ($20,833.33) per month (which equates to $250,000 per year). 
Payments for work performed pursuant to this Agreement shall be paid to
Consultant within 30 days of Consultant submitting sufficient, accurate invoices
to Chris Brickman, President of Sally Beauty Holdings, Inc.  The Parties may
agree to have the payments directed electronically to the account of
Consultant’s choice.  Direct, out-of-pocket expenses reasonably and necessarily
incurred in performing Consultant’s obligations will be invoiced at cost and
consistent with SBH guidelines.  Invoices will be addressed as follows: Chris
Brickman, CEO and President, Sally Beauty Holdings, Inc., 3001 Colorado
Boulevard, Denton, Texas 76210, and sent by either mail or e-mail
(sbhbman@sallybeauty.com).  Consultant agrees to complete and execute a Form W-9
or such other tax forms as are reasonably required by SBH. SBH will issue
Consultant a Form 1099 for amounts paid, and Consultant will be responsible for
payment of all applicable taxes in compliance with state and federal
requirements.  Each monthly payment to Consultant for Services under this
Paragraph 2 shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

 

4.                                      Termination of Agreement.

 

i.                                          Unless earlier terminated in
accordance with the provisions hereof, this Agreement shall terminate at 11:59
p.m. on September 30, 2017 (the “Expiration Date”).  Upon the Expiration Date,
this Agreement shall terminate without any liability to or upon SBH other than
to pay appropriate outstanding fees for services rendered prior to the
Expiration Date.

 

ii.                                       SBH may terminate this Agreement prior
to that date without any liability to or upon SBH other than to pay appropriate
outstanding fees for services rendered prior to the date of termination if
Consultant engages in behavior or conduct constituting “Cause” is defined, for
purposes of this Agreement, as: (i) Consultant’s theft or embezzlement or
attempted theft or embezzlement of money or tangible or intangible assets or
property of SBH or its employees or business relations; (ii) any act or acts of
moral turpitude by Consultant which negatively affects the interest, property,
operations, business or reputation of SBH or SBH affiliates; (iii) Consultant’s
violation of a federal, state or local law or regulation which negatively
affects the interest, property, operations, business or reputation of SBH or any
SBH affiliate; (iv) gross negligence or willful misconduct in the performance of
Consultant’s services or duties; (v) Consultant’s failure to reasonably perform
any of Consultant’s services or duties as requested; and/or (vi) Consultant’s
breach of this Agreement.

 

iii.                                    This Agreement shall terminate without
any liability to or upon the Company other than to pay appropriate outstanding
fees for services rendered prior to the date of termination on the death or
“Disability” of Consultant.  For purposes of this Agreement, “Disability” shall
be

 

2

--------------------------------------------------------------------------------


 

defined as Consultant’s inability, as determined by SBH’s CEO or President or
designee in his/her reasonable discretion, in consultation with such health care
professionals as he/she deems necessary, due to illness, accident, injury,
physical or mental incapacity or other disability, effectively to carry out
Employee’s duties and obligations under this Agreement for 90 consecutive days
or shorter periods aggregating 90 days (whether or not consecutive) during any
12 month period.

 

iv.                                   Paragraphs 6, 7, 8, 9, 10, 12, 13, 14, 15,
16, 17, 18 and 19 shall survive the termination or expiration of this Agreement.

 

5.                                      Devotion of Time. Consultant shall
devote such time as is necessary for a satisfactory performance of Consultant’s
duties and full and complete provision of Services, as limited in this
Agreement.

 

6.                                      Title to Information. To the fullest
extent allowed by applicable law, all information or materials Consultant
prepares or works on for SBH or an SBH Affiliate pursuant to this Agreement
shall belong to and be the exclusive property of SBH or that SBH Affiliate, free
and clear from all claims of any nature relating to contributions and other
efforts of Consultant and/or any agents or assistants to Consultant, including
the right to copyright and/or patent the work in the name of SBH or the SBH
Affiliate as author and proprietor and/or applicant and/or inventor thereof and
any termination rights thereto (“SBH Work”). SBH Work includes work done with
the use of information, materials, or facilities of SBH or an SBH Affiliate
under this Agreement and to any extensions or renewals of this Agreement.

 

7.                                      Work for Hire. To the fullest extent
allowed by applicable law, Consultant and SBH acknowledge that any and all SBH
Work that Consultant prepares, completes or works on is being created under the
direction and control of SBH or the relevant SBH Affiliate, and agree that any
and all SBH Work: (i) shall be deemed a work made for hire by an independent
contractor under the United States Copyright Laws (17 U.S.C. Section 101 et
seq., and any amendments), and/or a design or other patent belonging to SBH as
the party commissioning the design effort under the United States Patent Laws
and any amendments; and, (ii) by virtue of this Agreement, is the sole property
of SBH or the relevant SBH Affiliate, free and clear from all claims of any
nature relating to contributions and other efforts of Consultant and/or any
agents or assistants to Consultant, including the right to copyright and/or
patent the work in the name of SBH as author and proprietor and/or applicant
and/or inventor thereof and any termination rights thereto. Consultant
understands and agrees that SBH or the relevant SBH Affiliate: (i) owns all
right, title, and interest in any and all SBH Work; and, (b) has the right to
register all copyrights or patents therein in its own name, as author or
applicant and/or inventor, in the United States of America and in all foreign
countries.

 

8.                                      Assignment. If any SBH Work may not, by
operation of law, be works made for hire, Consultant hereby assigns to SBH or
the relevant SBH Affiliate all rights in SBH Work. Consultant shall execute such
other documents, and provide such assistance as SBH may reasonably request to
give full effect to the provisions of this paragraph and this Agreement.

 

3

--------------------------------------------------------------------------------


 

9.                                      SBH Confidential Information.

 

i.                                          Consultant agrees that Consultant
will receive and have access to materials and information regarding Company’s
technologies, know-how, products, services and sales that are proprietary and
confidential to Company, and that would give Consultant an unfair competitive
advantage in competing with the Company if Consultant’s activities are not
restricted as provided for in this Agreement.  Consultant recognizes that these
materials and information are an important and valuable asset to SBH and that
SBH has a legitimate interest in protecting the confidential and proprietary
nature of these materials and information.

 

ii.                                       SBH will provide Consultant with one
or more of the following: (a) access to a portion of SBH’s Confidential
Information (through a computer password or other means); (b) authorization to
communicate with customers and prospective customers, and reimbursement of
customer development expenses in accordance with SBH policy limits, to help
Consultant develop goodwill for Company; (c) authorization to communicate with
manufacturers/vendors and prospective manufacturers/vendors, and reimbursement
of manufacturer/vendor development expenses in accordance with SBH policy
limits, to help Consultant develop relationships and/or goodwill for Company;
and/or (d) authorization to participate in specialized training related to SBH’s
business and customers.  Consultant understands that SBH will provide Consultant
with one or more of these items in reliance upon Consultant’s promise to abide
by all of the restrictions in this Agreement and that the restrictions are
necessary to prevent unfair competition.

 

iii.                                    Consultant agrees that the information,
observations and data obtained by Consultant during the course of Consultant’s
providing Services for SBH and any relevant SBH Affiliate are the sole property
of SBH or the relevant SBH Affiliate.  Consultant, on behalf of himself and any
parents, subsidiaries, affiliates, employees, shareholders and officers and
directors (the “Consultant Group”) agrees Consultant and Consultant Group shall
not, directly or indirectly, from the date of this Agreement and thereafter,
without the express written consent of SBH’s President, disclose to any person
or legal entity (collectively, “Entity”) or use for Consultant’s or Consultant
Group’s own account or for the benefit of any third party any Confidential
Information(2), unless and only to the extent that such Confidential Information
becomes generally known to and available for use by the public or in the trade
other than as a result of Consultant or any member of Consultant Group’s acts or
inaction or the wrongful act of any third party.  The Parties agree that
Confidential Information and all elements of it are important, material,
confidential and gravely affect the successful conduct of SBH and any relevant
SBH Affiliate.

 

--------------------------------------------------------------------------------

(2)    “Confidential Information” for purposes of this Agreement shall mean any
and all information, relating to SBH or any relevant SBH Affiliate that is
generally not disclosed outside of SBH or the relevant SBH Affiliate, and shall
include but not be limited to:  SBH’s or any relevant SBH Affiliate’s business
plans; strategic plans; projections; future product or market developments;
marketing activities, plans, promotions, operations, research and development;
financial information; information regarding suppliers and costs of products and
other supplies; financing programs; information regarding personnel; information
regarding operations, overhead and distribution; present or future plans related
to real estate and leaseholds (including site selection); contracts with other
parties; computer and communication systems, software operating systems and
source codes; lawsuits, legal documents, legal strategies and the like.

 

4

--------------------------------------------------------------------------------


 

iv.                                   Consultant affirms that, after the end of
the provision of Services, Consultant will deliver to SBH all memoranda, notes,
plans, records, reports, computer disks and memory, and other documentation and
copies thereof (however stored or recorded) relating to the business of SBH and
any relevant SBH Affiliate, whether or not including SBH Work, and/or which
contain Confidential Information, which Consultant then possesses or has custody
or control of.

 

v.                                      Nothing in this Agreement is to be
construed to preclude Consultant or any individual from communicating with or
reporting issues to the Security and Exchange Commission or other government
agencies.

 

10.                               Unfair Competition.

 

i.                                          Consultant acknowledges that this
agreement with SBH will expose Consultant to Confidential Information about
SBH’s business that gives Consultant unique and valuable insights that
Consultant would not otherwise have about SBH’s line of business and how it
operates.  Consultant further recognizes that by virtue of this agreement, and
the Confidential Information (including trade secrets) provided to Consultant,
Consultant will gain and/or strengthen relationships with the accounts,
customers and clients of SBH, and because of such relationships and the
Confidential Information, Consultant would have an unfair competitive advantage
if engaged in certain post-employment/post-consulting activities (such as those
restricted below) Consultant agrees that activities in violation of the
restrictions provided for below would cause SBH great loss, damage, and
immediate irreparable harm.  Therefore, the restrictions provided for below are
reasonable and necessary for the protection of legitimate business interests of
the Company.

 

ii.                                       In order to protect the substantial
and important Confidential Information to which Consultant acknowledges
Consultant shall have access during the course of this Agreement, Consultant
hereby, on behalf of himself and the Consultant Group agrees they will remain
loyal to SBH and shall not, during and for a period of two years after the
termination of this Agreement, directly or indirectly, engage in “Unfair
Competition.”  It shall be considered “Unfair Competition” to:

 

a.   be employed in, participate in, provide, supervise, or manage (as an
employee, consultant, contractor, officer, owner, director, or otherwise) any
activities or services for an entity that competes with SBH or any SBH Affiliate
where the position or activity would (a) involve services that are the same as
or similar in function or purpose to those Consultant Group performed,
supervised, or managed for SBH or any SBH Affiliate (including but expressly not
limited to chemical category positioning of new technology and growth and the
like) in the last two years of Consultant’s employment with SBH and during two
(2) year period preceding the termination of the Agreement or (b) would be
likely to involve the use of Confidential Information.

 

b.  either directly or indirectly, solicit for employment or otherwise interfere
with the relationship of SBH or any SBH Affiliate with any natural person who is
then-currently employed by or otherwise engaged to perform services for SBH or
any SBH Affiliate within the Territory (for purposes of this Agreement,
“Territory” is defined as anywhere SBH does business); or,

 

5

--------------------------------------------------------------------------------


 

c.  interfere with the business relationship between SBH or any SBH Affiliate
and one of its customers operating within the Territory or suppliers operating
within the Territory, by soliciting, inducing, or otherwise encouraging a
customer operating within the Territory or supplier operating within the
Territory of SBH or the SBH Affiliate to reduce or stop doing business with SBH
or any SBH Affiliate or to instead do business with a competitor of SBH, or
engaging any such SBH or SBH Affiliate customer or supplier to do business with
or on Consultant’s (or the member of Consultant’s Group’s) behalf; or,

 

d.  disparage the business or interests of SBH or any SBH Affiliate (provided
however, it shall not be deemed “disparagement” for Consultant to comply with
its obligations in any written agreement with SBH or any SBH Affiliate); or,

 

e.  supervise any of the foregoing activities.

 

iii.                                    During the Term of this Agreement,
Consultant will give SBH written notice of any offer that a member of
Consultant’s Group receives from a competing business before accepting it.
Consultant and Consultant’s Group will also provide SBH at least thirty (30)
days’ notice before performing any services for a competing business (such as a
business engaged in distribution, retail, wholesale or internet sale of beauty
products) doing business within the Territory and meet with an SBH
representative to discuss the nature of his new position if SBH requests such a
meeting to help avoid unnecessary disputes.  The Parties understand that SBH is
not required to request such a meeting and that a failure to resolve disputes
through such a meeting will not be considered a waiver of any rights by either
Party.

 

iv.                                   During the Term of this Agreement, SBH may
notify any future or prospective third party client of Consultant of the
existence of this Agreement.  Consultant stipulates that the harm caused by a
violation of this Agreement would be irreparable, cannot be readily and fully
remedied through monetary damages, and shall warrant injunctive relief in
addition to, and not in place of, any other legal remedies available for any
breach, including reasonable attorney’s fees and costs. Consultant understands
and agrees that if it or another member of Consultant’s Group is found to have
violated one of the restrictions on conduct created by this Agreement, the time
period for that restriction will be extended by one day for each day that he is
found to have been in violation of the restriction up to a maximum period of
nine (9) months.

 

11.                               General Relationship. The Parties agree that
Consultant is an independent contractor, whose professional services have been
retained because SBH desires to accomplish certain goals. The means and method
to accomplish SBH’s and any relevant SBH Affiliates’ goals in the area of
Consultant’s expertise are left to the professional judgment and discretion of
Consultant. Consultant alone shall be responsible for the performance of the
professional services contracted for under this Agreement.

 

12.                               Consultant Responsible/Limitation of
Authority. Nothing in Consultant’s reporting function, and nothing in this
Agreement, is meant by the Parties to change Consultant’s independent contractor
status. Consultant is responsible for, and shall indemnify SBH against, all
obligations governing Consultant related to any federal or state unemployment or
insurance laws, worker’s compensation laws, and payment of payroll and/or income
taxes which are ordinarily paid by an independent contractor. Consultant shall
not have general authority to assume or

 

6

--------------------------------------------------------------------------------


 

create any obligation, express or implied, on behalf of SBH or any SBH
Affiliate, and Consultant shall have no authority to represent SBH or any SBH
Affiliate as an agent, employee, or a party of any other capacity other than an
independent contractor. Consultant shall comply with all applicable laws, rules,
regulations and ordinances in the performance of this Agreement.

 

13.                               Savings Clause. Consultant understands that
SBH will be irreparably harmed if the provisions of this Agreement are not
strictly adhered to and agrees that SBH may apply to any court of competent
jurisdiction to enjoin any violation of this Agreement.

 

14.                               Notices. All notices pertaining to this
Agreement shall be in writing and transmitted by personal hand delivery, posting
in the United States mail, registered, return receipt requested, or by express
delivery service, or e-mail, and shall be effective upon receipt.  All notices
to SBH shall be sent to:  President, Sally Beauty Holdings, Inc., 3001 Colorado
Boulevard, Denton, Texas 76210, with a mandatory copy to General Counsel, Sally
Beauty Holdings, Inc. (same address).  All notices to Consultant shall be sent
to:  800 Carriage Court, Southlake, Texas 76092.  Either Party may change its
notice address by written notice to the other.

 

15.                               Prevailing Law and Attorney’s Fees. The
validity, interpretation and performance of this Agreement shall be controlled
by and construed under the laws of the State of Texas in the same manner as
agreements executed and fully performed in the State of Texas.  Any litigation
arising out of this Agreement may be brought in an appropriate state and/or
federal court serving Denton County, Texas.  In the event of litigation arising
between the Parties, the ultimate prevailing party in such litigation shall be
entitled to an award of reasonable attorney’s fees and other reasonable costs
incurred by the prevailing party.

 

16.                               Severability. If any part of the Agreement
shall be held by a court of competent jurisdiction to be contrary to law or
public policy, or otherwise unenforceable, the Parties intend the remaining
provisions to remain in full force and effect. If, in the opinion of any court
of competent jurisdiction any covenants are not reasonable in any respect, such
court shall have the right, power and authority to exercise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and enforce the remainder of these covenants so amended. Provided
however, that: (i) as a result of such provisions in this Agreement being
declared illegal or unenforceable or their being substantially modified; or,
(ii) if Consultant claims, through a lawsuit or otherwise that provisions of
this Agreement are illegal, unenforceable or subject to substantial
modification; and as a result of such declaration, or if in the event of such
claim of Consultant being enforced, SBH loses the benefit of its bargain (such
as, without limitation, the ability to procure Services, any limitation in SBH’s
right to restrict Unfair Competition, any rights to SBH Work or a compromise of
SBH’s rights of confidentiality), SBH shall have no further obligation under
this Agreement, the Agreement shall at the option of SBH be declared void, and
Consultant shall return any compensation paid for Services performed.

 

17.                               Miscellaneous. This Agreement contains the
entire agreement of the Parties with respect to the subject matter hereof, and
other than this Agreement, there are no agreements or understandings with
respect to the subject matter thereof.  No representations were made or relied
upon by either Party, other than those that are expressly set forth herein and
the agreements specifically referenced in this Paragraph.  Nothing contained in
this Agreement shall

 

7

--------------------------------------------------------------------------------


 

be construed to place the Parties in the relationship of partners or joint
venturers.  No agent, employee or other representative of either Party is
empowered to alter any term of this Agreement unless done in writing and signed
by an authorized executive officer of SBH on the one hand, and an officer of
Consultant on the other. The right of either Party to require strict performance
by the other Party shall not be affected by any previous waiver, forbearance or
course of dealing.  Paragraph headings in bold print are for reference only for
the convenience of the Parties, and shall not be used to interpret, limit or
change the terms of this Agreement.

 

18.                               Heirs, Successors, Assigns, Trustees.  This
Agreement shall be binding upon and inure to the benefit of the Parties’
respective successors and assigns and trustees; provided however that in the
event of death or inability to properly continue providing Services of
Consultant, any right to receive further Payments shall terminate.

 

19.                               Internal Revenue Code Section 409A.  This
Agreement shall be interpreted and administered in a manner so that any amount
or benefit payable hereunder shall be paid or provided in a manner that is
either exempt from or compliant with the requirements Section 409A of the
Internal Revenue Code of 1986, as amended, and applicable Internal Revenue
Service guidance and Treasury Regulations issued thereunder.

 

In witness whereof, the Parties have executed this Agreement effective as of the
Effective Date.

 

CONSULTANT:
JOHN GOLLIHER

 

SBH:
SALLY BEAUTY HOLDINGS, INC.:

 

 

 

 

 

 

/s/ John Golliher

 

by:

/s/ Christian Brickman

 

 

 

Christian Brickman

 

 

 

President and Chief Executive Officer

 

8

--------------------------------------------------------------------------------